     Case 2:18-cv-01844-GW-KS Document 300 Filed 08/14/19 Page 1 of 1 Page ID #:20465




                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
                                                             CASE NUMBER:
Blackberry Limited,
                                                                            CV 18-1844-GW (KSx)
                                              Plaintiff(s)
                             v.

Facebook, Inc. et al,
                                                              MOTION RE: INFORMAL DISCOVERY DISPUTE
                                            Defendant(s)



The parties have requested an informal discovery conference with Magistrate Judge KAREN L. STEVENSON
Counsel for each party has submitted their respective positions and the issue will be adjudicated in accordance
with the Magistrate Judge's procedures.
A Supplemental follow-up telephonic discovery conference is scheduled for August 15, 2019 at 1:00 p.m. The call-in
information has been provided to the participating parties by email.



 Dated:           August 14, 2019                                   By:            G. Roberson
                                                                                   Deputy Clerk




CV-19 (07/18)                       MOTION RE: INFORMAL DISCOVERY DISPUTE                              Page 1 of 1
